DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding to Claim 1, the applicant claimed “…wherein the first and second sets of cylinder walls have a minimum wall thickness of between approximately 4.8-5.2 mm to minimize the amount of iron needed to construct the crankcase.”  The applicant argued that the limitation was taught in specification, Page 11 Lines 19-27.  However, after reviewing the specification, the examiner considered the reason the claimed invention can be applied to minimize the iron needed to construct the crankcase was because the choose of the material, but not the thickness of the cylinder wall (in specification, the range of the cylinder wall thickness is mere an example based on the examiner’s understanding).  Therefore, the examiner considered the limitation would constitute a new matter since the specification fails to teach, explain or indicate the limitation.

Claims 2-15 are rejected because the claims ultimately depend from rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to Claim 1, the applicant claimed “…wherein the first and second sets of cylinder walls have a minimum wall thickness of between approximately 4.8-5.2 mm to minimize the amount of iron needed to construct the crankcase.”  While the applicant claimed “a minimum wall thickness” must be in certain range, the examiner considered the applicant intended the wall thickness must be at least in certain range.  Under this circumstance, it is unclear how the claimed invention can achieve “minimize the amount of iron needed to construct the crankcase” since the cylinder wall thickness is limited in certain range that cannot be lower to achieve the purpose “minimize the amount of iron needed to construct the crankcase.”  Therefore, the examiner consider the limitations are unclear and conflict with each other because both limitation cannot be met in the same time.

Claims 2-15 are rejected because the claims ultimately depend from rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1) in view of MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1).

Regarding to Claim 1, Weinezierl teaches a compact, lightweight ferritic aero diesel engine comprising:
an crankcase having a flat, horizontally opposed eight cylinder (Fig. 6 shows the crankcase, Paragraph 55 and Paragraph 56 teaches the flat configuration) arrangement, the crankcase defining a first set of cylinder walls defining four cylinders in a first bank and a second set of cylinder walls defining four cylinders in an opposed second bank (Fig. 6, Part 122 is a first bank and Part 120 is a second bank.  The first bank has four cylinders and the second bank has four cylinder bank, and it would be known that there are cylinder walls between cylinders);
a crankshaft rotatably mounted at least partially within the crankcase (Fig. 7, Part 110, Paragraph 57, Paragraph 66);


Weinezierl fails to explicitly disclose, but MeKaig teaches a ferritic aero diesel engine comprising:
an iron crankcase (MeKaig, Paragraph 60 teaches an engine can be made with steel, and steel is an alloy with iron and carbon, which means a steel crankcase includes iron under the broadest reasonable interpretation);
a steel crankshaft (MeKaig, Paragraph 60 teaches an engine can be made with steel); and
eight steel piston assemblies [MeKaig teaches an engine can be made with steel to have a higher temperature capabilities and strength to improve engine efficiencies and reduce cooling requirements (MeKaig, Paragraph 60).  Therefore, one with ordinary skill in the art would considered that the parts of the engine, which includes crankcase, crankshaft and piston assemblies, would be made by steel (MeKaig, Paragraph 60 and steel includes iron, so if a crankcase is made by steel, it can also be considered the material includes iron under the broadest reasonable interpretation).]

it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of MeKaig to 

Based on the examiner’s best understanding, Weinezierl fails to explicitly disclose, but Maki teaches a ferritic aero diesel engine comprising:
wherein the first and second sets of cylinder wall have a wall thickness in certain range to minimize the amount of iron needed to construct the crankcase [Weinezierl teaches a first set of cylinder wall and a second set of cylinder wall (Fig. 6, the first bank has four cylinders and the second bank has four cylinder bank, and it would be known that there are cylinder walls between the adjacent cylinders).  Maki teaches an engine system comprises cylinder walls (Maki, Fig. 4, Part 106 is the cylinder wall set which is formed between adjacent cylinders), and further teaches the thickness wall thickness would be in certain range based on certain condition to meet a combustion pressure requirement and result certain engine performance (Maki, Paragraph 2 teaches the structure of the engine, which includes the thickness of the cylinder wall, would be based on a combustion pressure requirement and result certain engine performance).  Since Weinezier also teaches designing an aero diesel engine to be weight competitive (Weinezier, Paragraph 12), when one applying the teachings of Maki to Weinezier, one with ordinary skill in the art would understand and design a thickness of a wall thickness of cylinder wall in certain range to also minimize the amount of iron needed to construct the crankcase.]



Regarding to the limitation “…the first and second sets of cylinder walls have a minimum wall thickness of between approximately 4.8-5.2mm.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 13).  Therefore, the examiner considered the limitation is mere a matter of choice of size, and one with ordinary skill in the art would not consider the limitation is significantly patentable (MPEP 2144.04(IV)(A), Change in Size).  Even though Maki is silent about a specific range of the thickness, since Maki teaches the cylinder wall between the adjacent cylinders have a thickness in certain area with specific purpose (Maki, Paragraph 2), when applying the teachings of the Maki, one with ordinary skill in the art would be able to design the cylinder wall set with a specific range for the minimum wall thickness in order to result certain engine performance (Maki, Paragraph 2) when applying the teachings of Maki.

Regarding to Claim 2, Weinezeril in view of MeKaig and Maki teaches the modified ferritic aero diesel engine, wherein the ferritic aero diesel engine with accessories weighs between approximately 595-680 lbs. (without operating fluids) (Weinezeril, Paragraph 55 

Regarding to Claim 3, Weinezeril in view of MeKaig and Maki teaches the modified ferritic aero diesel engine, wherein the ferritic aero diesel engine is configured to produce between approximately 300-450 hp (Weinezeril, Paragraph 55 teaches the system produce at least 300 hp, so the reference would teach the range of the claimed power of the system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Kuhlbach (US2012/0085299 A1) and Suzuki (US2017/0356316 A1).

Regarding to Claim 4, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Kuhlbach teaches a ferritic aero diesel engine, further comprising a first aluminum cylinder head and a second aluminum cylinder head [Kuhlbach teaches a cylinder head (Kuhlbach, Fig. 1, Part 12), and a cylinder head can be made by aluminum to reduce the weight and minimize fuel consumption (Kuhlbach, Paragraph 6).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate 

Weinezierl, MeKaig and Maki also fail to explicitly disclose, but Suzuki teaches a ferritic aero diesel engine,
wherein the first aluminum cylinder head and the second aluminum cylinder head are operably coupled to the iron crankcase via a plurality of head bolts terminating proximal to a bottom portion of the respective cylinders [Weinezierl teaches the first and the second cylinder head are connected with crankcase respectively (Weinezierl, Fig. 14).  Suzuki further teaches a cylinder head would connect with a crankcase portion with a plurality of bolt (Suzuki, Fig. 5, Part 4 is the cylinder head, the combination of Part 3 and Part 6 can be consider as a whole crankcase portion, and Part 3 is the portion for the cylinder bore area.  Part 33 is the bolt would connect with Part 4 and extend to about the end portion of Part 3) to fix the cylinder head with the crankcase (Suzuki, Paragraph 32, Fig. 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Suzuki to couple the cylinder head with crankcase with bolt in certain area in order to fix the cylinder head with the crankcase (Suzuki, Paragraph 32, Fig. 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Lavazza (US2016/0319771 A1).

Regarding to Claim 5, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Lavazza teaches a ferritic aero diesel engine, wherein the crankcase includes diagonal ribs configured to improve a structural integrity of the crankcase [Lavazza teaches an engine system, wherein in crankcase area comprises diagonal ribs (Lavazza, Fig. 4, Part 120 can be considered as the crankcase, and Part 540 shows a plurality of diagonal ribs) to improve the rigidity of the structure (Lavazza, Paragraph 7).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Lavazza to add diagonal ribs for the crankcase in order to improve the rigidity of the structure (Lavazza, Paragraph 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Hojo (US2003/0179966 A1).

Regarding to Claim 6, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Hojo teaches a ferritic aero diesel engine, further comprising one or more journal bearings, wherein 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Hojo to have a radial clearance between the bearing and the crankshaft in order to form an oil film to prevent the crankshaft making contact with the bearing to reduce the abrasion (Hojo, Paragraph 58).

Regarding to the limitation “…wherein the radial clearance of the one or more journal bearings is between approximately 35-55 µm.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 14).  Therefore, the examiner consider the limitation is mere an optimum or a workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation is significantly patentable (MPEP, 2144.05(II)(A), Optimization Within Prior Art Conditions or Through Routine Experimentation).  Even though Hojo is silent about the specific range of the radial clearance, the reference teaches the purpose to have a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Muscas (US2013/0146017 A1).

Regarding to Claim 7, Weinezierl, and Maki fail to explicitly disclose, but MeKaig and Muscas teach a ferritic aero diesel engine, wherein the piston assemblies are configured to withstand an infinite number of stress cycles having a stress [MeKaig teaches a steel piston can have a better strength (MeKaig, Paragraph 60).  Muscas further teaches a steel piston would be able to withstand a level of stress (Muscas, Paragraph 8 teaches a certain construction of piston can withstand a certain level of stress, and Paragraph 47 teaches the material to construct at least part of piston is steel.  Therefore, the construction includes having at least part of steel piston body under the broadest reasonable interpretation) to increase the operating life of the piston (Muscas, Paragraph 8).  Therefore, when applying the teachings of MeKaig and Muscas to Weinezierl, one with ordinary skill in the art would understand that manufacturing at least part of piston body with steel can increase the strength of the piston and withstand certain stress to increase the operating life of the piston (Muscas, Paragraph 8).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl and Maki to incorporate the teachings of MeKaig and Muscas to design at least part of piston body with steel can increase the strength of the piston and withstand certain stress in order to increase the operating life of the piston (MeKaig, Paragraph 60, Muscas, Paragraph 8).

Regarding to the limitation “…having a peak stress of 300 MPa or less.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 14).  Therefore, the examiner consider the limitation is mere an optimum or a workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation is significantly patentable (MPEP, 2144.05(II)(A), Optimization Within Prior Art Conditions or Through Routine Experimentation).  Even though MeKaig and Muscas are silent about the specific peak stress level, since the references teach the piston can withstand a certain stress with a specific purpose (Muscas, Paragraph 8).  Therefore, one with ordinary skill in the art would be able to design at least part of piston body with steel can increase the strength of the piston and withstand certain stress in order to increase the operating life of the piston (MeKaig, Paragraph 60, Muscas, Paragraph 8) when applying the teachings of MeKaig and Muscas.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Qin (US2017/0211507 A1).

Regarding to Claim 8, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Qin teaches a ferritic aero diesel engine, wherein the ferritic aero diesel engine is configured to operate with a peak cylinder pressure of up to 240 bar [Qin teaches a diesel engine would expect to have a peak cylinder pressure up to 240 bar to improve the engine performance and operating efficiency (Qin, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Qin to design an ferritic aero diesel engine to achieve a peak cylinder pressure up to 240 bar in order to improve the engine performance and operating efficiency (Qin, Paragraph 4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Sunada (US2006/0213465 A1).
Regarding to Claim 9, Weinezeril in view of MeKaig and Maki teaches the modified ferritic aero diesel engine, further comprising a coolant system (Weinezeril, Fig. 13, Part 170).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate 

Regarding to the limitation “…wherein adjacent cylinders of the ferritic aero diesel engine are spaced approximately 12 mm apart...”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 15).  Therefore, the examiner considered the limitation is mere a matter of choice of size, and one with ordinary skill in the art would not consider the limitation is significantly patentable (MPEP 2144.04(IV)(A), Change in Size).  Even though Sunada is silent about the specific distance range of the adjacent cylinder, since the references teaches each cylinder is spaced apart to for a water jacket between the adjacent cylinder walls with specific purpose (Sunada, Paragraph 175), one with ordinary skill in the art would be able to design the cylinders spaced apart in certain range to each other to form water jackets between the cylinder walls in order to supply the coolant for cooling the cylinder (Sunada, Paragraph 175) when applying the teachings of Sunada.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1), Maki (US2018/0258878 A1) and Sunada (US2006/0213465 A1) as applied to Claim 9 above, and further in view of Vetrovee (US2009/0205590 A1).

Regarding to Claim 10, Weinezierl, Mekaig, Maki and Sunada fail to explicitly disclose, but Vetrovee teaches a ferritic aero diesel engine, wherein the coolant system further a radiator and a radiator bypass valve, wherein the radiator bypass valve is configured to selectively isolate the radiator from the remainder of the coolant system [Weinezierl teaches a radiator and a bypass for the coolant system (Fig. 13, Part 172 is the radiator) and further teaches a thermostat but silent about the function of the thermostat.  Vetrovee teaches a coolant system comprises a radiator and a bypass (Vetrovee, Fig. 1, Part 72 and Part 76) and further teaches a thermostat valve (Vetrovee, Fig. 1, Part 74, Paragraph 74 teaches the function of Part 74) to regulate the coolant flow so the coolant temperature can be maintain in the normal operating state (Vetrovee, Paragraph 3).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig, Maki and Sunada to incorporate the teachings of Vetrovee to use a thermostat valve to control the flow of the coolant system to the bypass or the radiator in order to regulate the coolant flow so the coolant temperature can be maintain in the normal operating state (Vetrovee, Paragraph 3).

Regarding to Claim 11, Weinezierl in view of Mekaig, Maki, Sunada and Vetrovee teaches the ferritic aero diesel engine, wherein the radiator bypass valve is controlled via one or more temperature sensors configured to sense a temperature of the engine coolant surrounding the cylinders (Vetrovee, Paragraph 34 teaches the thermostat valve Part 74 is 

Regarding to Claim 12, Weinezierl in view of Mekaig, Maki, Sunada and Vetrovee teaches the ferritic aero diesel engine wherein the radiator bypass valve is activated when the temperature sensed by at least one of the one or more temperature sensors decreases below approximately certain degree (Vetrovee, Paragraph 34 teaches Part 74 would configure to bypass the coolant when the temperature of the coolant is below certain degree).

Regarding to the limitation “below approximately 222˚C”, after reviewing the specification, the examiner considered the limitation fails to teach, explain or indicate any specific purpose, and the applicant even admitted that the limitation is mere an embodiment (please see the Publication, Paragraph 94).  Therefore, the limitation is mere an optimum or workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation extraordinary patentable.  Vetrovee is silent about the specific temperature degree to control the thermostat valve Part 74, but since Paragraph 34 teaches the valve would operate to regulate the flow to the bypass when the temperature is below to certain level to regulate the coolant flow so the coolant temperature can be maintain in the normal operating state (Vetrovee, Paragraph 3).  Therefore, one with ordinary skill in the art would be able to apply the teaching of Vetrovee and find a suitable temperature to control the thermostat valve .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Baten (US2010/0187180 A1).

Regarding to Claim 13, Weinezierl, Mekaig and Maki fail to explicitly disclose, but Baten teaches a ferritic aero diesel engine, further comprising an engine lubrication system having a first centrifuge mechanism configured to separate blow-by gases from lubricating oil, and a second centrifuge mechanism configured to further separate aerosolized lubricating oil from the blow-by gases [Baten teaches a coolant system comprises a first centrifuge mechanism to separate blow-by gas and a second centrifuge mechanism to further separate the lubricating oil from the blow by gases (Baten, Fig. 2, Paragraph 26, Paragraph 27) to provide an inexpensive and effective way to separate the oil from the air to reuse the oil (Baten, Paragraph 16, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig and Maki to incorporate the teachings of Baten to add a first and second mechanism on the coolant system in order to provide an inexpensive and effective way to separate the oil from the air to reuse the oil (Baten, Paragraph 16, Paragraph 2).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Steven (US2020/0040980 A1).

Regarding to Claim 14, Weinezierl, Mekaig and Maki fail to explicitly disclose, but Steven teaches a ferritic aero diesel engine, further comprising at least one lightweight gear having an outer rim and primary webbing constructed of a unitary member, such that together the outer rim and primary webbing form a dish-like structure defining a hollow area devoid of material [Weinezierl teaches the system includes gear mechanism (Weinezierl, Paragraph 77).  Steven further teaches a gear has an outer rim and primary webbing and define a hollow area (Steven, Fig. 3 shows outer rim Part 104, webbing Part 110, and hollow area Part 112) to reduce weigh and cost of the transmission system (Steven, Paragraph 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig and Maki to incorporate the teachings of Steven to use a gear with certain design to the system in order to reduce weigh and cost of the transmission system (Steven, Paragraph 5).

Regarding to Claim 15, Weinezierl in view of Mekaig, Maki and Steven teaches the modified ferritic aero diesel engine, wherein the at least one lightweight gear further includes secondary webbing coupled to the outer rim opposite the primary webbing, such that the .

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747